 

Case 2:20-cr-00083-Z-BR Document 212 Filed 03/23/21 Page 1iof1i PagelD 582

 
 
   

IN THE UNITED STATES DISTRICT COUR
FOR THE NORTHERN DISTRICT OF TEXAS

AMARILLO DIVISION
UNITED STATES OF AMERICA §
Plaintiff,
v. 2:20-CR-83-Z-BR-(4)
JUSTIN ROBERT SHEPARD
Defendant. :

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On March 5, 2021, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Justin Robert Shepard filed no objections to the Report and Recommendation within the fourteen-day
period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of
record in the above referenced cause—including the elements of the offense, Factual Resume, Plea
Agreement, and Plea Agreement Supplement—and thereby determined that the Report and
Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the
United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant
Justin Robert Shepard was knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant
Justin Robert Shepard; and ADJUDGES Defendant Justin Robert Shepard guilty of Count One of the
Second Superseding Indictment in violation of 18 U.S.C. § 1955. Sentence will be imposed in

accordance with the Court’s sentencing scheduling order.

SO ORDERED, March 27 2021.

Lifeoear™

EW J. KACSMARYK
ED ates DISTRICT JUDGE

 
